Appeal from an order of the Supreme Court, Erie County (Donna M. Siwek, J.), entered September 9, 2009 in a personal injury action. The order, insofar as appealed from, granted the motion of defendant Western New York Snowmobile Club of Boston, Inc. for summary judgment dismissing the complaint.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court. Present — Scudder, P.J., Smith, Green, Pine and Gorski, JJ.